     Case 2:20-cv-06383-SVW-PVC Document 27 Filed 01/04/21 Page 1 of 4 Page ID #:300



 1     Anoush Hakimi (State Bar No. 228858)
 2     anoush@handslawgroup.com
       Peter Shahriari (State Bar No. 237074)
 3
       peter@handslawgroup.com
 4     THE LAW OFFICE OF HAKIMI & SHAHRIARI
       1800 Vine Street
 5
       Los Angeles, CA 90028
 6     Telephone: (888) 635-2250
 7
       Facsimile: (213) 402-2170

 8     Attorneys for Plaintiff,
 9     JAMES SHAYLER
10

11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13

14     James Shayler,                            Case No.: 2:20-cv-06383-SVW-PVC
15                  Plaintiff,
                                                 Hon. Stephen V. Wilson
16           v.
17
       S & E 786 Enterprise, LLC, a California PRETRIAL EXHIBIT
18     Limited Liability Company; and          STIPULATION
19     Does 1-10,
                   Defendants.                 Pretrial Conference: January 13, 2021
20
                                               Time:                3:00 p.m.
21

22                                               Complaint Filed:   July 17, 2020
                                                 Trial Date:        January 19, 2021
23

24

25

26

27

28

                                      1           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                  PRETRIAL EXHIBIT STIPULATION
     Case 2:20-cv-06383-SVW-PVC Document 27 Filed 01/04/21 Page 2 of 4 Page ID #:301



 1            Plaintiff, James Shayler, pursuant to U.S.D.C. Central District L.R. 16-6,
 2
       hereby submits the below list of exhibits which may be produced at trial in the
 3

 4     above-entitled action. Defendant has not contributed any information or
 5
       documents to the required pretrial filings, or attempted to participate in their
 6

 7
       preparation in any manner whatsoever. Plaintiff believes that Defendant’s failure

 8     to participate is deliberate and with the expectation that the Court will continue the
 9
       trial date.
10

11                                  PLAINTIFF’S EXHIBITS
12

13       NO. OF                                     DATE                   DATE
                        DESCRIPTION
        EXHIBIT                                  IDENTIFIED              ADMITTED
14

15            1.      Plaintiff’s
                      Complaint
16
              2.      Defendant’s
17                    Answer
18            3.      Plaintiff’s First
                      Amended
19
                      Complaint
20            4.      Photographs of the
21                    Property, taken by
                      Marc Friedlander on
22
                      October 21, 2020
23            5.      Copy of Plaintiff’s
24                    Disability parking
                      placard
25
              6.      Copy of Plaintiff’s
26
                      redacted medical
27                    record
28

                                      2           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                PRETRIAL EXHIBIT STIPULATION
     Case 2:20-cv-06383-SVW-PVC Document 27 Filed 01/04/21 Page 3 of 4 Page ID #:302



 1           7.     Copy of the
 2                  Property Deed
 3

 4
             8.     Copy of the Articles
                    of Organization of a
 5                  Limited Liability
 6                  Company for S & E
                    896 Enterprise,
 7
                    LLC filed March
 8                  26, 2014 with the
                    Secretary of State of
 9
                    the State of
10                  California
11
             9.     Copy of the
                    Statement of
12                  Information
13                  (Limited Liability
                    Company) for S &
14
                    E 896 Enterprise,
15                  LLC filed May 3,
                    2016 with the
16
                    Secretary of State of
17                  the State of
18
                    California
             10.    Copy of the
19                  Secretary of State
20                  Statement of No
                    Change (Limited
21
                    Liability Company)
22                  for S & E 896
                    Enterprise, LLC
23
                    filed November 14,
24                  2019 with the
25                  Secretary of State of
                    the State of
26                  California
27

28

                                      3           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                             PRETRIAL EXHIBIT STIPULATION
     Case 2:20-cv-06383-SVW-PVC Document 27 Filed 01/04/21 Page 4 of 4 Page ID #:303



 1                               DEFENDANT’S EXHIBITS
 2

 3       NO. OF                                     DATE                  DATE
                     DESCRIPTION
 4      EXHIBIT                                  IDENTIFIED             ADMITTED
 5                  None identified by
 6                  Defendant
 7

 8     Dated: January 4, 2021            THE LAW OFFICE OF HAKIMI & SHAHRIARI
 9

10

11                                       By:    /s/ Anoush Hakimi
                                               Anoush Hakimi, Esq.
12
                                               Attorneys for Plaintiff, James Shayler
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      4           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
                                PRETRIAL EXHIBIT STIPULATION
